
	
		II
		110th CONGRESS
		2d Session
		S. 3739
		IN THE SENATE OF THE UNITED STATES
		
			December 11
			 (legislative day, December 10), 2008
			Mr. Dorgan (for himself
			 and Mr. Feingold) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To address the regulation of derivatives and unregistered
		  hedge funds, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Derivatives and Hedge Fund
			 Regulatory Improvement Act of 2008.
		2.Coordinated
			 rulemaking
			(a)Initiation of
			 proceedingsNot later than 90 days after the date of enactment of
			 this Act, the appropriate Federal banking agencies, in coordination with the
			 Commission, after consultation with the Secretary of the Treasury and the
			 Commodity Futures Trading Commission, shall initiate a coordinated rulemaking
			 with respect to the entities under their respective jurisdictions that engage
			 in transactions involving unregistered hedge funds or over-the-counter
			 derivatives—
				(1)to extend the
			 requirements of regulations relating to the safety and soundness of the
			 financial system applicable to mutual funds under the Investment Company Act of
			 1940 (15 U.S.C. 80a–1 et seq.) to unregistered hedge funds, including—
					(A)requiring the
			 fund to disclose its policies on borrowing money and requiring a shareholder
			 vote to change such policy, as in section 5 of that Act (15 U.S.C.
			 80a–5);
					(B)strict record
			 keeping and reporting rules, as in section 30 of that Act (15 U.S.C. 80a–29);
			 and
					(C)capital structure
			 requirements, as in section 18 of that Act (15 U.S.C. 80a–18);
					(2)to provide for
			 the regulation of over-the-counter derivatives, including credit default swaps,
			 interest rate swaps, currency swaps, mortgage-backed securities, asset-backed
			 securities, collateralized debt obligations, and other derivatives that are not
			 traded on a national securities exchange or by a registered securities
			 association, in the public interest and for the protection of investors, the
			 stability of the financial markets, and the well-being of the economy;
			 and
				(3)to prohibit
			 insured depository institutions from trading derivatives for their own
			 accounts.
				(b)Coordination,
			 consistency, and comparabilityEach of the agencies and
			 authorities referred to in subsection (a) shall consult and coordinate with the
			 other such agencies and authorities for the purpose of assuring, to the extent
			 possible, that the regulations by each such agency and authority are consistent
			 and comparable with those prescribed by the other such agencies and
			 authorities.
			3.Scope and
			 deadlineThe appropriate
			 Federal banking agencies and the Commission shall, not later than 12 months
			 after the date of enactment of this Act, issue the rules required by this Act
			 in final form that are designed—
			(1)to avoid systemic
			 risks to the financial markets;
			(2)to ensure safe
			 and sound operation of banks, including by requiring the maintenance of
			 sufficient capital levels and limits on aggregate leverage and establishing
			 appropriate restrictions on the buying, selling, or entering into derivatives
			 by an insured depository institution for its own account; and
			(3)to provide means
			 to prevent fraudulent, deceptive, or manipulative practices.
			4.Authority to
			 grant exceptionsThe
			 regulations prescribed under this Act may allow an insured depository
			 institution to purchase, sell, or engage in traditional hedging transactions or
			 to purchase, sell, or engage in transactions involving de minimus interests in
			 derivatives for the account of that institution, but only to the extent that
			 such exceptions are consistent with the safety and soundness of such
			 institution.
		5.Agency
			 authorityThe rules issued
			 under this Act shall be enforced by the appropriate Federal banking agencies
			 with respect to entities under their respective jurisdictions, and by the
			 Commission with respect to any other entity that engages in transactions
			 involving unregistered hedge funds or over-the-counter derivatives.
		6.DefinitionsAs used in this Act—
			(1)the terms
			 appropriate Federal banking agency, Federal banking
			 agencies, and insured depository institution have the same
			 meanings as in section 3 of the Federal Deposit Insurance Act (12 U.S.C.
			 1813);
			(2)the term
			 Commission means the Securities and Exchange Commission;
			 and
			(3)the term
			 derivative—
				(A)means any
			 financial contract or other instrument that derives its value from the value or
			 performance of any security or other financial instrument, or of any excluded
			 commodity (as that term is defined in section 1a of the Commodity Exchange Act
			 (7 U.S.C. 1a)); and
				(B)does not
			 include—
					(i)any
			 security that is traded on a national securities exchange or on an automated
			 interdealer quotation system sponsored by a securities association registered
			 under section 15A of the Securities Exchange Act of 1934 (15 U.S.C. 78o–3);
			 or
					(ii)any forward
			 contract which has a maturity at a time of issuance of not longer than 270
			 days;
					(4)the term
			 unregistered hedge fund—
				(A)means any pooled
			 investment vehicle, or group or family of pooled investment vehicles,
			 that—
					(i)has
			 total assets under management of not less than $1,000,000,000 or such other
			 amount as is determined to be appropriate by the appropriate Federal banking
			 agency and the Commission with respect to the entities under their respective
			 jurisdictions; and
					(ii)is
			 excepted from the definition of an investment company by paragraph (1) or (7)
			 of section 3(c) of the Investment Company Act of 1940, or is a foreign company
			 that would be required to obtain an order from the Commission under section
			 7(d) of that Act if it made a public offering of its securities by use of the
			 mails and means or instrumentalities of interstate commerce; and
					(B)does not include
			 a commodity pool operator or futures commission merchant (as such terms are
			 defined in section 1a of the Commodity Exchange Act (7 U.S.C. 1a)).
				
